EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John A. Garrity (60,470) on 2/24/2022.

The application has been amended as follows: 
IN THE CLAIMS
1.-30. (Canceled) 

31. (Currently Amended)	A method comprising: 
receiving, in a terminal device of a cellular communication system, a message from a network node of the cellular communication system, the message comprising at least one information element indicating at least one candidate cell and at least one validity window for the at least one candidate cell, the at least one validity window defining at least one time window when link setup with the at least one candidate cell will be valid for the terminal device; 
selecting, in the terminal device, one of the at least one candidate cell for the link setup; and 
selected candidate cell within a validity window associated with the selected candidate cell,
wherein the at least one candidate cell comprises a plurality of candidate cells; and the method further comprises: 
comparing by the terminal device validity windows of the plurality of candidate cells and wherein said selecting is on a basis of the comparison. 32. (Previously Presented)	The method of claim 31, further comprising: performing the selection before the validity window associated with the selected candidate cell starts. 33. (Previously Presented)	The method of claim 31, further comprising: performing the selection after the validity window associated with the selected candidate cell has started. 34. (Cancelled)	
35. (Previously Presented)	The method of claim 31, further comprising: measuring, by the terminal device a reference signal received from each of the plurality of candidate cells; and using the measurements in the comparison. 36. (Previously Presented)	The method of claim 31, further comprising:
selecting, by the terminal device according to at least one determined criterion, a particular time instance for the triggering the link setup within the validity window 
at least one processor, and 
at least one non-transitory memory including a computer program code, wherein the at least one non-transitory memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: 
select for a terminal device of a cellular communication system, at least one candidate cell for link setup; 
determine at least one validity window for the at least one candidate cell, the at least one validity window defining at least one time window when the link setup with the at least one candidate cell will be valid for the terminal device; and 
cause transmission of a message to the terminal device, the message comprising at least one information element indicating the at least one candidate cell and a corresponding validity window for the terminal device to select for link setup based on a comparison of the at least one validity window.
38. (Previously Presented)	The apparatus of claim 37, wherein the at least one non-transitory memory and the computer program code are configured, with the at least one processor, to cause the apparatus to:
determine the at least one validity window on the basis of the mobility of the terminal device. 
determine the at least one validity window for the at least one candidate cell on the basis of the mobility of the at least one of the apparatus and the at least one candidate cell. 40. (Previously Presented)	The apparatus of claim 38, wherein the mobility comprises at least one of direction of movement, location and velocity. 41. (Previously Presented)	The apparatus of claim 37, wherein the at least one non-transitory memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: 
transfer, before transmitting the message to the terminal device, at least one current connection parameter of the terminal device to the at least one candidate cell to prepare the at least one candidate cell for the link setup. 42. (Previously Presented)	The apparatus of claim 37, wherein the at least one non-transitory memory and the computer program code are configured, with the at least one processor, to cause the apparatus to:

verify, before selecting the at least one candidate cell, whether or not the at least one candidate cell is prepared for the link setup. 44. (Previously Presented)	The apparatus of claim 37, wherein the message is a handover command or a command for setting up an additional radio link for the terminal device. 45. (Previously Presented)	An apparatus, comprising: 
at least one processor, and 
at least one non-transitory memory including a computer program code, wherein the at least one non-transitory memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: 
receive a message from a network node of a cellular communication system, the message comprising at least one information element indicating at least one candidate cell and 

initiate the link setup with the selected candidate cell within a validity window associated with the selected candidate cell,
wherein the at least one candidate cell comprises a plurality of candidate cells; and the apparatus is further caused to: 
compare validity windows of the plurality of candidate cells and wherein said selecting is on a basis of the comparison. 46. (Previously Presented)	The apparatus of claim 45, wherein the at least one non-transitory memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: 
perform the selection before the validity window associated with the selected candidate cell starts. 47. (Previously Presented)	The apparatus of claim 45, wherein the at least one non-transitory memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: 
perform the selection after the validity window associated with the selected candidate cell has started. 48. (Cancelled)	49. (Previously Presented)	The apparatus of claim 45, wherein the at least one non-
measure a reference signal received from each of the plurality of candidate cells and to use the measurements in the comparison. 50. (Previously Presented)	The apparatus of claim 45, wherein the at least one non-transitory memory and the computer program code are configured, with the at least one processor, to cause the apparatus to:
select, according to at least one determined criterion, a particular time instance for the triggering the link setup within the validity window associated with the selected candidate cell, wherein the at least one criterion is based on measurements or a state of the apparatus.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478